DETAILED ACTION
Claims 14, 16, 18, and 20 are presented for examination.
Claims 14, 16, and 18 are amended.
Claims 15, 17, and 19 are canceled.
Claim 20 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 6-8, filed on November 01, 2021, in response to the Non-Final Rejection mailed on September 02, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 14, 16, 18, and 20 (renumbered as claims 1-4) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 14, 16, 18, and 20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 14, “… connect to a source Master Node (MN) and a source Secondary Node (SN) such that a first dual connectivity operation occurs before a handover from the source MN to a target MN, connect to the target MN and a target SN such that a second dual connectivity operation occurs after the handover from the source MN to the target MN, receive, …, an RRC Connection Reconfiguration message comprising a first identifier of a set of information related to a security, …, wherein the target MN sends a second identifier of the set of information to the target SN … wherein the target SN is a new SN …, and wherein the source MN is configured to send, …, a measurement report…” and in combination with other recited limitations in claim 14.

Claim 18, include similar features of claim 14 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469